Citation Nr: 0204461	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for myocarditis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This appeal also initially included the 
issues of entitlement to service connection for bilateral 
hearing loss and residuals of maxillary surgeries, but these 
claims were subsequently granted in a February 1997 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence of record does not establish that 
the veteran currently suffers from hypertension.

3.  The medical evidence of record does not establish that 
the veteran currently suffers from myocarditis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  Myocarditis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
obtained records of treatment reported by the veteran and has 
afforded him multiple VA examinations.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the July 1993 
Statement of the Case and in subsequent Supplemental 
Statements of the Case issued during the pendency of this 
appeal.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  

The Board further observes that, in the July 2001 
Supplemental Statement of the Case, the RO informed the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, as contained in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including cardiovascular diseases, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The Board has reviewed the veteran's claims file and observes 
that his August 1970 enlistment examination was within normal 
limits with regard to his cardiovascular system, with blood 
pressure of 124/82.  In November 1973, however, the veteran 
was treated for complaints of nausea, vomiting, and weakness.  
Several electrocardiography studies (EKGs) revealed 
"persistent elevation of the ST segments in the latter V 
leads and inverted T's in the open S2, S3, and AVF."  No 
signs of congestive heart failure were noted.  The diagnosis 
was mild myocarditis due to viremia and labile hypertension 
compensated.

While the veteran's history of mild myocarditis was noted in 
several subsequent periodic examination reports, the veteran 
did not receive further treatment specifically for this 
disability.  Several EKGs revealed T-wave changes, but these 
were not associated with a specific disability.  
Additionally, while a June 1981 narrative summary indicates 
that the veteran's history of myocarditis disqualified him 
from flying status associated with missile duty, an April 
1981 evaluation revealed no current evidence of myocarditis.  
Moreover, an October 1989 record indicates that the veteran's 
past myocarditis symptoms may in fact have been more typical 
of a viral infection and that he "is active & feels great."  

Over the course of his active duty service, the veteran was 
also noted to have elevated blood pressure at various 
intervals.  These readings include 138/96 in February 1972, 
170/100 in November 1993, 112/94 in May 1977, 150/92 and 
126/92 in February 1984, 146/116 in September 1985, 130/100 
in November 1987, 140/100 in September 1988, 128/90 in 
February 1989, and 142/96 in December 1991.  The veteran was 
also treated for non-cardiac chest pain and chest wall strain 
in February 1988, and a December 1991 record indicates that 
he was at increased risk for coronary artery disease 
secondary to his family history, lack of physical activity, 
and hyperlipidemia.  A subsequent examination from the same 
month, however, was noted to be within normal limits, with 
blood pressure readings of 120/86 and 120/84.

The veteran underwent a VA general medical examination in 
February 1993, during which he reported a history of elevated 
blood pressure and myocarditis.  The examination revealed 
blood pressure of 120/84, and the examiner noted that the 
veteran had elevated blood pressure on occasion during 
service but was never diagnosed with, or treated for, 
hypertension.  The examiner further acknowledged the 
veteran's episode of acute myocarditis in service and 
subsequent persistent T-wave changes by EKG but also noted 
that "[t]his veteran has had no cardiac symptoms."  Chest 
x-rays were within normal limits.

In an October 1993 statement, a private doctor noted that the 
veteran did experience an episode of viral myocarditis during 
service and had "residual" T-wave lowering, but there was 
no evidence of active cardiac disease at the present time.  
This doctor indicated that the veteran's chest pain was most 
likely musculoskeletal in nature.

The veteran also underwent a VA hypertension examination in 
December 1996, with an examiner who had an opportunity to 
review "[e]xtensive records."  The examination revealed 
blood pressure readings of 118/84, 116/84, and 118/86.  In 
rendering diagnoses, the examiner noted that "the veteran 
has never been treated for hypertension and is on no 
treatment for hypertension at the present time and his blood 
pressure is well within normal limits on this examination," 
despite occasional labile blood pressure during service.  The 
examiner further indicated that the veteran recovered from 
acute viral myocarditis during service and that, despite 
persistent T-wave changes that might represent a residual of 
previous myocarditis, there was no evidence of "any 
significant active cardiac disease."

In this case, the Board acknowledges that the veteran was 
treated for elevated blood pressure and acute myocarditis in 
service.  However, the post-service medical evidence 
consistently shows that the veteran has not been found to 
have hypertension and that his earlier acute myocarditis has 
not resulted in a current diagnosis of a cardiovascular 
disease, including chronic myocarditis.  In short, the 
veteran's treatment providers have determined that he does 
not suffer from either of the disabilities for which he has 
claimed service connection.

Rather, the only evidence of record supporting the veteran's 
claims is lay evidence, including the testimony of the 
veteran and his spouse from his August 1994 RO hearing.  
However, neither the veteran nor his spouse has been shown to 
possess the requisite training, credentials, or other 
expertise needed to render a diagnosis or a competent opinion 
as to medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, this lay evidence 
lacks probative value.

As the competent medical evidence of record does not reflect 
that the veteran currently suffers from either hypertension 
or myocarditis, the preponderance of the evidence is against 
his claims for service connection for those disorders.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for 
myocarditis is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

